UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2146


SHERROD V. BRIGHT,

                  Plaintiff - Appellant,

             v.

U.S. DEPARTMENT OF JUSTICE DRUG ENFORCEMENT ADMINISTRATION;
FLORENCE COUNTY SHERIFFS' DEPARTMENT,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cv-03002-TLW)


Submitted:    March 12, 2009                   Decided:    March 16, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sherrod V. Bright, Appellant Pro Se.   Beth Drake, Assistant
United States Attorney, Columbia, South Carolina; James C.
Rushton, III, HYMAN LAW FIRM, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sherrod V. Bright appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have   reviewed   the   record   and   find   no    reversible     error.

Accordingly, we deny Bright's motion to consolidate and affirm

for the reasons stated by the district court.               Bright v. U.S.

Dep't of Justice Drug Enforcement Admin., No. 4:07-cv-03002-TLW

(D.S.C. Sept. 16, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument     would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                      2